Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
It is noted that for the IDS filed 9/24/20, WO 2010083253 A2 was not submitted. However, the Examiner was able to obtain the reference and it has been considered, but a copy has not been attached.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: SIRP-GAMMA POLYPEPTIDE COMPOSITIONS AND METHODS OF USE.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12-17 of U.S. Patent No. 10,774,125 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to a method comprising contacting a cell, e.g., by administration to a subject, with a polypeptide comprising the same SIRP-gamma polypeptide that binds CD47.  While the patent method is drawn to modulating phagocytosis or antibody directed cellular cytotoxicity (ADCC) and the instant claims are to stimulating an immune system of a subject, the instant claims encompass the subject matter of the patent because ADCC and phagocytosis can both result when the immune system is stimulated.  Additionally, claim 12 of the patent includes wherein the polypeptide further comprises an opsinizing antibody, which is encompassed by instant claim 6 that includes administration of a monoclonal antibody. Patented claim 13 specifies the cell is a tumor cell, virally or bacterially infected cell, fibrotic tissue cell or arterial plaque cell, which is encompassed by instant claim 8, wherein the subject treated has a viral or bacterial infection, atherosclerosis or fibrosis. Patent claims 14-17 are drawn to wherein the polypeptide blocks binding of CD47 to a ligand and is monomeric or multimeric. The instant SIRP-gamma polypeptide inherently blocks binding of CD47 to SRIP-gamma or -alpha and is monomeric or may be multimeric.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it recites “stimulating an immune system of a subject”.  The specification does not discuss multiple immune systems within a subject. While the prior art recognizes different parts of the immune system, such as the skin, which provides a protective layer, and bone marrow, which produces multipotent stem cells capable of differentiating into different types of immune cells such as macrophages and T cells, they are not considered distinct immune systems.  As a result, the meaning of the claim is unclear.  If appropriate, the rejection could be obviated by replacing “a” with “the” before “immune system”.  See the first sentence of [0077] for basis.  This rejection is distinct from the enablement rejection below under 35 USC 112(a).

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of inducing or modulating phagocytosis or ADCC or inhibiting CD47 signaling in a subject in need thereof by administering an effective amount of the a SIRP-gamma polypeptide of SEQ ID NO:2 which binds CD47, does not reasonably provide enablement for a method other than as specified above, i.e., stimulating an immune system. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The claims are drawn to a method of stimulating an immune system by administering an SIRP-gamma polypeptide of SEQ ID NO:2 which binds CD47. They are extremely broad in relationship to the known function of the SIRP-gamma polypeptide. The SIRP-gamma polypeptide of SEQ ID NO:2 was shown to act as a decoy blocking CD47 from binding its normal cell surface-expressed binding partner, thereby permitting phagocytosis and ADCC of those CD47-expressing cells that would otherwise be protected. However, the instant claims encompass methods much broader, including any immune reaction/response.  Since independent claim 1 is drawn to stimulating an immune system of a subject in need thereof, because dependent claims specify that the subject has a wide range of disease/condition: cancer (claim 2), viral infection, bacterial infection, auto-immune disease, asthma, allergy, transplant rejection, atherosclerosis, or fibrosis (claim 8), that disease/condition is what is being treated by the claimed method. The claims are not enabled for their full scope.
 The specification does not define what “stimulating an immune system” means nor does the prior art generally acknowledge multiple immune systems in animals (e.g., NIAID/NIH, https://www.niaid.nih.gov/research/immune-system-overview, 12/30/2013, cited in the IDS filed 5/27/20, see rejection under 35 USC 112(b) above). Even assuming the claims were intended to be drawn to a method of stimulating “the immune system” or “an immune response”, the claims would not be commensurate in scope with the invention. The SIRP- gamma polypeptide of SEQ ID NO:2 binds CD47 and acts as a decoy protein ([0003] and [0138], for example, of the specification), and by so doing it blocks the “don’t eat me” signal that would normally result from an immune cell expressing SIRP (e.g., macrophage) binding to CD47 expressed on a target cell ([00108]), for example, a cancer cell ([0147]).  While the specification broadly states in paragraph [0077] that methods for stimulating the immune system of an individual in need thereof by administering the SIRP-gamma decoy polypeptide are provided, how one does this commensurate in scope with the claims is not disclosed. Also, in a review published after the filing of this application concerning CD47/SRIP- alpha blockade by Veillette et al. (Trends Immunol. 39(3):173-184, Mar. 2018, cited in the IDS filed 5/27/20, p. 177 last full paragraph), it is discussed that high affinity monomeric SIRP-alpha proteins and anti-CD47 nanobodies did not effectively eliminate most tumor cells. “For other cell lines, induction of phagocytotosis in vitro and promotion of tumor clearance in mice required concurrent addition of an intact antibody targeting the tumor cells…”  This is also supported by instant Example 11. Veillette et al. also discuss the issue of the influence of the large ‘sink’ of CD47, which is also expressed on normal cells. While solid tumors could be locally administered a therapeutic agent, the ubiquity of CD47 expression could pose an issue for producing a therapeutic effect for widespread cancers, as well as systemic infections, autoimmune diseases or widespread fibrosis. Veillette et al. further discusses (p. 181, second paragraph) how in certain distinct circumstances CD47-SIRP blockade may not be sufficient, e.g., for CD4+ T cells, and that additional factors, such as a PD-L1/PD-1 blocking agent may be necessary for treatment. The beneficial activity of CD47 blockade for treatment of cancers is supported by Takimoto et al. (Annals of Oncol. 30(3):486-489, 2019), which discusses a number of different cancer clinical trials showing positive responses with blocking CD47 antibodies or soluble blocking SIRP-alpha fusion proteins alone or with another antibody used in cancer treatment. However, the complexity and unpredictability of the role of CD47 in infection is shown by Rao et al. (Antiviral Res. 197: 105226, Jan. 2022), where it is noted that in an Ebola virus (EBOV) mouse model, the infection resulted in increased expression of CD47 on macrophages, but treatment with an anti-CD47 antibody increased viral load (p. 3, sections 3.1 and 3.2). Blockade of CD47 with an anti-CD47 antibody also resulted in significant increase of several T cell-produced proinflammatory cytokines, associated with hypercytokinemia and more severe pathology in that model, even with an increase in the proportion of certain subsets of CD8+ T cells (second paragraph of p. 4 through first paragraph of p. 5). It is concluded (p. 7, beginning middle of first paragraph): 

As such, CD47 blockade is currently showing promise for cancer therapy, especially when combined with anti-tumor monoclonal antibodies…. As demonstrated by the results of the current study, the use of checkpoint inhibits to potentiate immune response to acute infection may pose a more difficult immunoregulation problem than treating cancer, especially for a virus like EBOV that already includes a strong inflammatory response.  On its own, the CD47 blockade did not induce a cytokine storm (Fig. A-J), but in the context of acute MA-EBOV infection, inflammatory cytokine production was significantly increased and associated with more severe clinical signs and shorter time to death.  This finding strongly supports the hypothesis that pathogen-induced upregulation of CD47 is an immune checkpoint response, which has evolved to reduce immunopathology in the context of certain infectious diseases (Tal et al., 2020).”
In a previous study, antibody-mediated blockade of CD47 signaling during LCMV infection produced significantly increased activation of DCs, faster expansion of functional CD8+ T cells, and improved virus control (Cham et al., 2020). Furthermore, it was shown that faster virus clearance was dependent on both the APCs and the CD8+ T cells. When we used the same CD47-blocking antibody following infection with MA-EBOV, we found significantly more recently cytolytic (CD107a+) CD8+ T cells, but virus control was worse rather than better.
…
The ability of CD47 blockade to activate the innate immune response in a pathogen-independent manner inclines it toward general applicability as an infectious disease therapeutic. However, the current study demonstrates that CD47 blockade can also thwart host mechanisms needed to reduce immunopathogenesis. Thus, it is of extreme importance to understand the mechanisms of pathogenesis for specific pathogens to determine whether CD47 blockade is applicable. It would also be valuable to investigate earlier timepoints to understand the kinetics of the immune response and how blocking CD47 alters the course of the disease. Obviously, in vivo studies will play an integral role in determining the complex interactions between hosts, pathogens and potential therapeutics. 

Even 7 years after the effective filing date of the instant application, the effect of CD47 blockade in infection is not necessarily predictable and it acknowledged that the interaction between host, pathogen and potential therapeutic is complex. Five years after the effective filing date of this application, Sinha et al. (PLoS ONE 15(8):e0238070, Aug. 2020) showed that subjects with type 1 diabetes (T1D) and relapsing remitting multiple sclerosis have a significantly greater frequency of a particular mutation (TT) that correlates with reduced SIRP-gamma expression in T cells, which also positively correlated with proinflammatory molecules from T-cells, although it is hypothesized that unknown disease-specific factors are likely involved in the reduction of SIRP-gamma on T-cells (Fig. 1, Fig. 2B, Fig. 4 and p. 4/11, last sentence). These SIRP-gammalow T cells were show to have increased pathogenicity in a graft-versus-host mouse model (Fig. 5).  It is concluded (last sentence of p. 8/11, “Future studies on the role of SIRPγ in immune regulation and dysregulation may enlighten our understanding of the targetable pathways involved in autoimmunity.” Again, this reference highlights not the role of SIRP-gamma in but as a feature of diseases or conditions, in this case autoimmune diseases and transplant rejection, associated with SIRP-gamma. It shows the complexity of the immune system and lack of clarity about the role that SIRP-gamma plays in that.
What is disclosed in the specification is that an SIRP-gamma polypeptide or fusion protein thereof can bind CD47-expressing cells (Examples 6 and 7), and that when fused to PD-L1 can block PD-1/PD- L1 interactions (Examples 9-10). There is no evidence that the SIRP-gamma polypeptide can block PD-L1 interactions when not fused to PD-L1 or PD-1 or to an antibody thereof, just as it would not reasonably have been expected to block TIM3 interactions when not in the form of a fusion protein comprising a TIM3-interacting polypeptide. As stated in the NIAID/NIH publication (supra), “The immune system is complex and pervasive. There are numerous cell types that either circulate throughout the body or reside in a particular tissue. Each cell type plays a unique role, with different ways of recognizing problems, communicating with other cells, and performing their functions.” Because of the limited function of both SIRP-gamma and of CD47 as it relates to binding an SIRP, one would not expect that the immune system in general or all parts thereof without restriction could be modulated by a SIRP-gamma polypeptide of SEQ ID NO:2 as modified according to claim 1 to provide for treatment of a subject. That is, even though the instant specification enables the skilled artisan to treat certain conditions, i.e., CD47-expressing cancers, by blocking CD47 signaling with the claimed method, it does not support the full breadth of the claims as they relate to treatment of any immune-mediated condition. It is noted that the instant specification defines “treat” or “treatment” to include prophylaxis and prevention ([0114]), which would not be enabled for the instant method. However, in this rejection the terms “treat” or “treatment” are being used consistent with their common usage of meaning a therapeutically beneficial response or amelioration or reduction of disease,
For the reasons discussed above and including the breadth of the claims as they are drawn to stimulating an immune system, complexity of the diseases/conditions, lack of guidance, direction or working examples for specific treatment (dosage, regimen, days post infection for administration, etc.), complexity of the immune system, and for some diseases for which it would be reasonably expected there would likely be an insufficient effect of blocking CD47 signaling with the SIRP-gamma polypeptide of claim 1 in relationship to a response sufficient for treatment, it would require undue experimentation to practice the claimed method commensurate in scope with the claims. 


Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 8 is drawn to a method of stimulating an immune system by administering the SIRP-gamma polypeptide of claim 1 which binds CD47, wherein the subject has a viral or bacterial infection, auto-immune disease, asthma, allergy, transplant rejection atherosclerosis or fibrosis. While the specification broadly states in paragraph [0065] that methods for stimulating the immune system of an individual in need thereof by administering the SIRP-gamma decoy polypeptide are provided, there are no actual specific methods or description to support such methods. The role of CD47 is complicated in that its role appears not always to be inhibitory.  For example, CD47 deficient mice have been shown to be more susceptible to bacterial peritonitis, but less susceptible to Staph aureus-induced arthritis and are protected from LPS- induced acute lung injury and E. coli pneumonia (Ayi et al., Infect. Immun. 84(7):2002-2011, 2016, cited in the IDS filed 5/27/20, p. 202 col. 1, third paragraph). The specification discloses increased phagocytosis of cancer cells, which express CD47, by an SIRP-gamma fusion protein, and one skilled in the art could reasonably extrapolate this effect for other CD47-expressing cells that interact with a SIRP.  However, the claims encompass much more: treatment of a subject with any number of conditions without regard to CD47 involvement or reliance on functions other than the ability of the SIRP-gamma decoy polypeptide to induce phagocytosis or ADCC of a CD47-expressing cell.  As a result, the specification does not support written description for the claim as broadly written.  Applicant is reminded that Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646